DETAILED ACTION
An amendment was received and entered on 5/16/2022.
Claims 7 and 16-18 were canceled. 
Claims 1-6, 8-13 and 15 are pending and under consideration.
Rejections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zheng et al (BioMed Research International, 2017, Article ID 9530951, 9 pages), Davidson et al (US 20050255086, of record), Ma et al (Scientific Reports | 6:22404 | DOI: 10.1038/srep22404, 8 pages, of record), Shah et al (US 20170121385, of record), and Spencer et al (Brain Sci. 2013, 3, 344-359).
Zheng taught that miR-145 ameliorates astrocyte injury in cerebral ischemic stroke.  Zhang showed that miR-145 overexpression promoted astrocyte health and inhibited OGD-induced apoptosis. Aquaporin 4 (AQP4) was a direct target of miR-145, and miR-145 suppressed AQP4 expression. Moreover, AQP4 enhanced astrocyte injury in ischemic stroke, and AQP4 knockdown diminished the miR-145-mediated protective effect on ischemic injury. See abstract.
Zheng did not teach an rAAV vector encoding miR-145.
Davidson taught the use of shRNAs or miRNAs to inhibit gene expression in brain using rAAV expression vectors (title, abstract, paragraphs 4, 11, 14, and 49).  Direct injection into brain is exemplified (paragraphs 410-416), but Davidson also envisioned intranasal delivery (paragraph 77). Accordingly, one of ordinary skill appreciated that rAAV expression vectors provided means of delivering miRNAs of choice to the brain that was a functional alternative to administration actual miRNAs to the brain. 
Ma taught that the nose-brain pathway is emerging as an alternative for delivering drugs to brain that bypasses the BBB and avoids tissue damage (page 2, second full paragraph, and page 6, first and second paragraphs), and demonstrated the use of rAAV to deliver expression constructs to the brain via the intranasal route (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made an rAAV vector encoding miR-145.  One would have been motivated to do so in order to deliver miR-145 to the brain of a subject having undergone cerebral ischemia.  One would have had a reasonable expectation of obtaining a protective effect by doing so in view of Zheng’s disclosure that miR-145 plays an important role in protecting astrocytes from ischemic injury. Thus use of an AAV vector would have been no more than the simple substitution of one known element (an AAV expression vector encoding an miRNA) for another (the actual miRNA) to obtain predictable results (delivery of the miRNA to brain). Moreover, one would have been motivated to use an rAAV vector because Ma taught that they can be used to deliver expression constructs to brain via nasal administration which bypasses the BBB and avoids tissue damage. 
These references did not teach a composition comprising an rAAV vector and ghrelin.
Shah taught a method of treating a neurodegenerative condition in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of ghrelin. See claim 1. Neurodegenerative conditions included ischemic stroke (paragraph 55). Administration can be by a variety of modes, including intranasal and subcutaneous (see e.g. claim 33, and paragraphs 26, 180, 284, 347-352, and 382). The subject may be an Alzheimer’s disease patient (see claim 16, and paragraphs 55 and 73-75).
Spencer taught that ghrelin can be neuroprotective in Alzheimer’s disease (Section 2.1 at pages 345-346), as well as in ischemic brain injury (see abstract, Section 2.2 at pages 346-350).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have made a single composition comprising both the ghrelin of Shah and Spencer and the AAV vector rendered obvious by Zheng, Davidson, and Ma because both compositions were intended for a similar purpose (treatment of ischemic stroke) and were envisioned as being deliverable by similar routes, e.g. nasal. MPEP 2144.06 indicates that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. Please note that the intended use of “providing neuroprotection from Alzheimer’s Disease” does not appear to convey any structural difference that would distinguish the composition rendered obvious by the cited references from the instantly claimed composition. 
Thus claims 1, 4, and 5 were prima facie obvious. 
Moreover, with regard to claims 8-11 and 15, it would have been obvious to one of ordinary skill in the art to have administered such a composition to a subject with Alzheimer’s Disease and undergoing oxygen/glucose deprivation and/or stroke with the reasonable expectation of achieving astrocyte protection and neuroprotection in the individual in view of the teachings of Zheng, Shah, and Spencer.
Alternatively, it would have been obvious to have administered the ghrelin of Shah and/or Spencer and the rAAV composition separately, and in any order, because different orders of administration are obvious variants of each other. See MPEP 2144.04 (IV(C)) which indicates that the mere rearrangement of steps is prima facie obvious unless it can be shown that the rearrangement results in new or unexpected results. Thus claims 12 and 13 were prima facie obvious as well.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zheng et al 2017), Davidson et al (US 20050255086), Ma et al (2016), Shah et al (US 20170121385), and Spencer et al (2013) as applied to claims 1, 4, 5, 8-13, and 15 above, and further in view of Chen et al (US 20160082049).
The Zheng, Davidson, Ma, Shah, and Spencer references can be combined to render obvious a composition comprising ghrelin and an rAAV vector encoding miR-145.
These references did not mention miR-126.
Chen taught that miR-126, and promoters for miR-126 expression, can be used to induce neuroprotection and neurorestorative effects after stroke. See paragraph 18.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the AAV expression vector rendered obvious by Zheng, Davidson and Ma to include an miR-126 expression cassette, or to have made a separate rAAV expression vector for miR-126, and to have combined the resulting rAAV vectors with ghrelin.  One would have been motivated to do so because Chen taught that miR—126, and expression promoters thereof, was useful for neuroprotection after stroke.  Thus one would have been motivated to make a single composition comprising ghrelin and means for expressing both miR-145 and miR-126 because each of these elements had been separately disclosed as useful for treating stroke. MPEP 2144.06 indicates that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. Moreover, one of ordinary skill would have recognized that an expression vector encoding miR-126 as equivalent to a “promoter” of miR-126 expression (as taught by Chen). Thus the invention as a whole was prima facie obvious.


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635